Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding objections.
Applicant argues:
The drawings are objected to because Fig. 6 is of insufficient quality. There is no Fig. 6 in the current application. Therefore, these objections should be withdrawn.
Examiner replies that:
Withdrawn. The rejection was intended for Fig. 3.
Regarding 35 USC § 102/103.
Applicant argues:
Consider first claim 1. Claim 1 and the primary reference Tichauer address different problems using different methods. For convenience, the following explanation uses landscape (L) and portrait (P) screen display directions as examples. 
10Claim 1 addresses a situation where there may an incorrect screen display direction may be determined. For example, a car may be driving on a bumpy mountainous road. The OBU screen may be in a P orientation. The acceleration data generally indicates that the OBU screen is in a P screen display direction. However, maybe the car hits a bump and that cycle of acceleration data is interpreted as an L screen display direction. Application [0004]. The acceleration data obtained over multiple cycles might result in the following sequence of determined screen display directions: P - P - P - L - P - P - P - P. The L is an error caused by the bump. If this sequence were strictly followed, the OBU screen would be mistakenly reoriented to L for a brief period and then returned to P. To avoid this, the method of claim 1 does not immediately change from P to L on one cycle. Rather, it waits for multiple L cycles (such as in this sequence: P - P - P - L - L - L - L - L) before switching. 
In the claim language, the cycle with an L is determined to be a "screen rotation effective cycle" because the screen display direction L in that cycle is different than the existing screen display direction P. The method waits until the quantity of consecutive screen rotation effective cycles exceeds a preset quantity (e.g., 5 L's in a row if the preset quantity is 5), before reorienting the OBU screen. 
Tichauer addresses a different situation, using a different method. Tichauer addresses a situation where the screen display direction may be changing quickly between different orientations, such as in the sequence P - L - P - L - P - L - P - L. These screen orientations may be valid measurements - the screen actually is changing between P and L orientations as those are defined - but Tichauer does not want to continuously and rapidly reorient the screen because that is not desirable for the user. Tichauer [0008]. To avoid this, Tichauer measures the time between transitions. Step S404 in Tichauer Fig. 4. If the time between a P-to-L transition 11 
to the next L-to-P transition is short, then the screen orientations are changing rapidly. In that situation, Tichauer imposes a time delay before actually transitioning the OBU screen to the new screen display direction. Tichauer [0032, 0037-38]. 
This is a different approach addressing a different problem. Importantly, Tichauer does not "for each of a plurality of next cycles subsequent to the first cycle: . . . determine[e] that the next cycle is a screen rotation effective cycle if the screen display direction matching the second acceleration data is a second screen display direction different from the first screen display direction" and then "in response to that a quantity of consecutive next cycles that are determined to be screen rotation effective cycles exceeds a preset quantity, controlling the OBU screen to rotate from the first screen display direction to the second screen display direction." The secondary references do not overcome these deficiencies in Tichauer, nor are they alleged to. Therefore, claim 1 is patentable over the cited references. These same remarks apply equally to the other independent claims, so that all pending claims are patentable over the cited references. 
Examiner replies that:
Applicants arguments are not found persuasive. Examiner does agree it is a different approach, but not that the claim language overcomes the prior art.
Applicant argues the claim “waits for multiple L cycles (such as in this sequence: P - P - P - L - L - L - L - L) before switching.” Whereas in Tichauer “P - L - P - L - P - L - P - L. […] Tichauer does not want to continuously and rapidly reorient the screen because that is not desirable for the user. Tichauer [0008]. To avoid this, Tichauer measures the time between transitions.”
Examiner does not see a distinction in the claim language. Applicant argues the claims wait for multiple cycles, but Tichauer is doing the same using time, where Examiner interprets time as cycles under a broadest reasonable interpretation. In Applicants example of “P - P - P - L - L - L - L - L” where it waits before switching, under Tichauer with P - P - P - L - L - L - L – L if each cycle is a unit of time there is a longer time/cycle it will exceed the threshold quantity it switches and similarly with P-P-P-L-P-P the time/cycles are low and there is no switch.
Further amendments to clarify the cycle vs time would overcome the prior art reference.
Drawings
The drawings are objected to because Fig. 3 is of insufficient quality. MPEP 608.02.  “(p) Numbers, letters, and reference characters. (3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. (l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2, 4, 6-7, 9-13, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tichauer U.S. Patent/PG Publication 20150317769 in view of BOSTRÖM U.S. Patent/PG Publication 20190253852.
Regarding claim 1:
 (Currently amended) An On-Board Unit (OBU) screen rotation display method, comprising : (Tichauer Abstract A system and method for controlling how images are displayed on a display screen of a portable computing device changes the orientation of the images on the display screen when the orientation of the portable computing device changes.) (Tichauer Fig. 3 [0027] FIG. 3 illustrates elements of a computer processor 350 that can be used as part of the display unit 200 of a portable computing device, as illustrated in FIG. 2. The display unit 200, and individual ones of its various elements, could include multiple processors 350, along with their operating components and programming, each carrying out a specific or dedicated portion of the functions performed by the display unit 200.)
 obtaining first acceleration data of an OBU screen in a  first cycle, and determining a screen display direction matching the first acceleration data as a first screen display direction according to a preset matching strategy (Tichauer [0034] FIG. 4 illustrates steps of a first method that would be performed by a display unit 200 as illustrated in FIG. 2 to control how images are displayed on a display screen. The method 400 begins and proceeds to step S402, wherein the switching time period determining unit 208 records the time at which a first change in the orientation of a portable computing device occurs. As explained above, a change in orientation occurs not when the actual orientation of the portable computing device changes, but rather when the orientation determination unit 406 determines that the orientation of the portable computing device has changed such that the actual orientation of the portable computing device no longer corresponds to a first predetermined orientation, and instead now corresponds to a second predetermined orientation.).
for each of a plurality of next cycles subsequent to the first cycle  obtaining second acceleration data of the OBU screen in the next cycle, determining a screen display direction matching the second acceleration data according to the preset matching strategy, and determining that the next cycle is a screen rotation effective cycle if the screen display direction matching the second acceleration data is a second screen display direction different from the first screen display direction (Tichauer [0035] In step S404, the switching time period determining unit 208 records the time at which another change in the orientation of a portable computing device occurs. This could be a change back to the original orientation, or a change to yet a new orientation.).
 and in response to that a quantity of consecutive next cycles that are determined to be screen rotation effective cycles exceeds a preset quantity, controlling the OBU screen to rotate from the first screen display direction to the second screen display direction (Tichauer [0035] step S406, the switching time period determining unit 208 determines the duration of a switching time period that elapsed between the last two changes in the orientation of the portable computing device. [0036] In step S408, a check is performed to determine whether the switching time period is less than a threshold time period. If the switching time period is greater than the threshold time period, indicating that the orientation of the portable computing device is changing relatively slowly, in step S410 a delay time period is set to a first value. If the switching time period is less than the threshold time period, indicating the portable computing device is changing orientation relatively rapidly, in step S412 the delay time period is sent to a second value which is greater than the first value.).
Tichauer discloses portable devices and smart phones (Tichauer Fig. 1) including in a vehicle (Tichauer [0032]) as describe above, where an on boarding unit is just considered a communication device, which can be a smartphone. However, for the purposes of compact prosecution and for further clarity, in a related field of endeavor, Bostrom teaches:
An On-Board Unit (OBU) (Bostrom [0005] Furthermore, a so called On Board Unit (OBU) provides communication capability to vehicles and the like. An OBU can also be carried by a pedestrian, in which case the OBU typically is included in a smartphone. Communication between the pedestrian and e.g. a vehicle may be referred to as Vehicle-to-Pedestrian (V2P) communication.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use an OBU as taught by Bostrom. The rationale for doing so would have been that it is a simple substitution, where an OBU can be part of a vehicle or smartphone (Bostrom [0005]). Therefore it would have been obvious to combine Bostrom with Tichauer to obtain the invention.
Regarding claim 2:
 (Currently amended) The method according to claim 1, has all of its limitations taught by Tichauer in view of Bostrom. Tichauer further teaches  wherein the first screen display direction is a landscape display direction, and the second screen display direction is a portrait display direction (Tichauer [0004] FIGS. 1A and 1B depict an e-mail message on the display screen 120 of the smart phone 110. When the smart phone 110 is in a first orientation, as illustrated in FIG. 1A, the e-mail message appears on the display screen 120 in a first orientation. When the smart phone 110 is rotated 90° counterclockwise to a second orientation, a display unit of the smart phone 110 causes the image of the e-mail message to appear on the display screen 120 in a second orientation.) where the device is in continuous use and landscape/portrait can be first or second.
Regarding claim 4:
 (Currently amended) The method according to  claims 1 , wherein in a case that the  first cycle is an initial cycle, after [[the]] determining a screen display direction matching the first acceleration data as a first screen display direction according to a preset matching strategy, the method further comprises: 
 controlling the OBU screen to display according to the first screen display direction (Tichauer [0016] The display unit 200 includes a display screen 202, and a display control unit 204 that is configured to control how images are displayed on the display screen 202. As mentioned above, the display control unit 204 is configured to alter the orientation of images on the display screen 202 when the orientation of the portable computing device itself is changed.).  
Regarding claim 6:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 7:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 9:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 10:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 11:
 (New) The method according to claim 1, has all of its limitations taught by Tichauer in view of Bostrom. Tichauer further teaches  wherein the first screen display direction is a portrait display direction, and the second screen display direction is a landscape display direction (Tichauer [0004] FIGS. 1A and 1B depict an e-mail message on the display screen 120 of the smart phone 110. When the smart phone 110 is in a first orientation, as illustrated in FIG. 1A, the e-mail message appears on the display screen 120 in a first orientation. When the smart phone 110 is rotated 90° counterclockwise to a second orientation, a display unit of the smart phone 110 causes the image of the e-mail message to appear on the display screen 120 in a second orientation.) where the device is in continuous use and landscape/portrait can be first or second.
Regarding claim 12:
The claim is a/an parallel version of claim 11. As such it is rejected under the same teachings.
Regarding claim 13:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 15:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 11. As such it is rejected under the same teachings.
Regarding claim 18:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Claim(s) 3, 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tichauer U.S. Patent/PG Publication 20150317769 in view of BOSTRÖM U.S. Patent/PG Publication 20190253852 and Hinckley U.S. Patent/PG Publication 20020021278.
Regarding claim 3:
 (Currently amended) The method according to claim 2, has all of its limitations taught by Tichauer in view of Bostrom. Tichauer further teaches  wherein the preset matching strategy comprises: 
 extracting   in response to that an matching screen display direction is the portrait display direction and  in response to that an  (Tichauer [0017] An orientation determining unit 206 is responsible for sensing and reporting the orientation of the portable computing device. The orientation determining unit 206 could include one or more accelerometers which are capable of sensing gravity. Determining the direction in which gravity is acting would help to determine what direction is “up,” and what direction is “down” relative to the current orientation of the portable computing device. The orientation determination unit 206 could also include gyroscopes and/or other inertial sensors that are configured to detect movements of the portable computing device as the user repositions the portable computing device.)
Tichauer does not expressly disclose  the calculations, although they use acceleration data to determine orientation. In a related field of endeavor, Hinckley teaches:
extracting transverse acceleration data and longitudinal acceleration data in acceleration data (Hinckley [0037] Under one embodiment, an Analog Devices ADXL05 two-axis linear accelerometer is used for tilt sensors 258 and 260. Such a sensor detects forward/backward tilt, shown by arrows 310 of FIG. 5, and left/right tilt, shown in the bottom view of FIG. 2 as arrows 312. The sensor also responds to linear accelerations, such as those resulting from shaking the device. Typically, the tilt sensor has a response curve both in the forward/back direction and left/right direction with the form: 1 Angle = sin - 1 ( T - T c k ) EQ . 1 [0038] where T is the tilt sensor value, T.sub.c is the sensor value at 0.degree. tilt, and k is a gain parameter. In embodiments where the sensor cannot detect the sign of the gravity vector, it is unable to determine if the user is holding the device with the display facing up or down. Gravity switch 282 of FIG. 1 is thus provided in some embodiments to indicate whether the display is facing the ground. In other embodiments, a three-axis accelerometer is used to provide the sign of the gravity vector.).
  in response to that an absolute value of the transverse acceleration data is greater than that of the longitudinal acceleration data, determining that a matching screen display direction is the portrait display direction and  in response to that an absolute value of the longitudinal acceleration data is greater than that of the transverse acceleration data, determining that a matching screen display direction is the landscape display direction (Hinckley [0079] To determine the orientation of the mobile device, most embodiments of the present invention examine both the left/right tilt of the mobile device and the front/back tilt. FIG. 12 provides a graph showing the orientations determined by context information server 800 for various combinations of left/right and forward/back tilt. In FIG. 12, left/right tilt is shown along horizontal axis 1300 and forward/back tilt is shown along vertical axis 1302. In FIG. 12, there are four orientation regions 1304, 1306, 1308, and 1310, which are separated by deadbands 1312, 1313, 1314 and 1315. FIG. 12 also includes a flat area 1316, that corresponds to the mobile device being laid flat. [0080] Orientation area 1304 is related to an upright portrait orientation for a mobile device such as mobile device 1100 of FIG. 10. This is the typical or natural way for a user to hold the mobile device. Orientation areas 1308 and 1310 are associated with a rotation of the mobile device counterclockwise and clockwise 90.degree., respectively. Orientation area 1306 is associated with the mobile device being rotated 180.degree. so that is upside down.).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to calculate orientation as taught by Hinckley. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results since Tichauer uses accelerometers determine orientation, but it is generally well known in the art and not described by Tichauer, and Hinckley describes in detail how accelerometers are used to determine orientation. Therefore it would have been obvious to combine Hinckley with Tichauer to obtain the invention.
Regarding claim 8:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Claim(s) 5, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tichauer U.S. Patent/PG Publication 20150317769 in view of BOSTRÖM U.S. Patent/PG Publication 20190253852 and Marvit U.S. Patent/PG Publication 20050210417.
Regarding claim 5:
 (Currently amended) The method according to claim 1 , further comprising: 


 and adjusting the preset quantity according to the  (Tichauer [0036] In step S408, a check is performed to determine whether the switching time period is less than a threshold time period. If the switching time period is greater than the threshold time period, indicating that the orientation of the portable computing device is changing relatively slowly, in step S410 a delay time period is set to a first value. If the switching time period is less than the threshold time period, indicating the portable computing device is changing orientation relatively rapidly, in step S412 the delay time period is sent to a second value which is greater than the first value.).  
Tichauer does not expressly disclose  XYZ. In a related field of endeavor, Marvit teaches:
obtaining  road condition information of a vehicle; recognizing road condition features according to the road condition information;  and adjusting the preset quantity according to the road condition features (Marvit [0159] Handheld devices in particular embodiments may also allow users to set and vary noise thresholds of the device. Noise thresholds are the magnitude of motion of the device that must be detected in order to be considered intended motion input (e.g., an intended gesture) of the user. For example, if noise thresholds are set low, then minimal motion of the device may be considered by the device as motion input. However, if noise thresholds are set high, then greater movement of the device would be required before the motion is considered intended input from the user. If, for example, a user is travelling in a car on a bumpy road, the user may desired to set the noise threshold higher so that when the device moves as a result of bumps in the road then such movement may not be considered by the device to be intended motion input.) where the road information is obtained by the user. The claim does not specifically perform this via, for example, sensors.
Therefore, it would have been obvious before the effective filing date of the claimed invention to obtain road information as taught by Marvit. The motivation for doing so would have been to obtain proper motion input and prevent errors (Marvit [01590). Therefore it would have been obvious to combine Marvit with Tichauer to obtain the invention.
Regarding claim 16:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an parallel version of claim 16. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616